 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     KATHERINE DIAZ,
 7                                                           Case No. 2:20-cv-02005-JCM-NJK
             Plaintiff,
 8                                                                         ORDER
     v.
 9
     EQUIFAX INFORMATION SOLUTIONS,
10   LLC, et al.
11           Defendants.
12         On March 22, 2021, Plaintiff Katherine Diaz and Defendant Equifax Information Services,
13 LLC (“parties”) filed a notice advising the Court that they had reached a settlement and that a
14 stipulation of dismissal would be filed no later than May 22, 2021. Docket No. 18. To date, the
15 parties have neither filed a stipulation of dismissal nor requested an extension to do so. See Docket.
16 Accordingly, the parties are hereby ORDERED to file a stipulation of dismissal, no later than
17 May 28, 2021.
18         IT IS SO ORDERED.
19         Dated: May 25, 2021
20                                                                ______________________________
                                                                  Nancy J. Koppe
21                                                                United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
